Upon the Humble Petition, this day preferred to this Court, of Mary Smith Executrix of the last Will and Testament of John Daniel Shipwright deceased, and Natural Guardian of the Persons and Estates of John, Adam and Mary Daniel Infants Children of the said John Daniel deceased, And on Reading and Considering the same; It is Ordered, That the Facts in the said Petition set forth be referred to the Master of this Court to inquire into the same, And that upon a View and Survey of the Wooden Tenement in the Petition mentioned, he make his Report unto this Court, whether it will require as much or near as much Expence to repair the Same with Timber as wholly to rebuild the Same with Brick and that he make an Estimate of the Charge attending the Same, To the end that if it shall appear upon Such Inquiry, that the Expence of repairing the Said Tenement with Timber will amount to near as large a Sum, as the rebuilding the Same with Brick, That then the Said Mary may be permitted to rebuild the Same of Brick out of the Said Orphans money in her hands.
Alexr Stewart Deputy Register in Chancery
Upon Consideration this present day had of the humble Petition of Samuel Evans William Screven and James Screven 20 Executors of the last Will and Testament of Jonathan Evans late of this Province Planter Deceased; For-asmuch as it appeared to this Court, that, if the Prayer of the Said Petition should be Granted, The last Will of the Testator would be thereby Superseded, Therefore the Said Petition is Dismissed.
Alexr Stewart Deputy Register in Chancery

 William and James Screven were Baptists of James Island (Townsend, S. C. Baptists, pp. 16, 17).